OPINION — AG — ** NEPOTISM — JUSTICE OF THE PEACE ** (1) OPINION NO. AUGUST 5, 1953 — WELFARE, A JUSTICE OF THE PEACE WHO IS ELECTED IN NOVEMBER AS PROVIDED BY 39 O.S. 2 [39-2], IS A COUNTY OFFICER. MEMBERS OF THE BOARD OF COUNTY COMMISSIONERS ARE CLEARLY COUNTY OFFICERS. ARTICLE XVIII, SECTION 2 (2) THE COUNTY COMMISSIONERS (ACTING UNDER THE AUTHORITY OF 51 O.S. 10 [51-10]) MAY NOT LAWFULLY FILL A VACANCY IN THE OFFICE OF THE JUSTICE OF THE PEACE WHO IS ELECTED IN NOVEMBER AS PROVIDED BY 39 O.S. 2 [39-2] BY APPOINTING A PERSON RELATED TO A MEMBER OF SAID BOARD WITHIN THE THIRD DEGREE OF AFFINITY OR CONSANGUINITY, AS SUCH APPOINTMENT WOULD VIOLATE 21 O.S. 481 [21-481] (NEPOTISM). CITE: 11 O.S. 23 [11-23](C), 39 O.S. 51 [39-51] (RICHARD M. HUFF)